   4:20-cr-03066-JMG-CRZ Doc # 14 Filed: 07/31/20 Page 1 of 2 - Page ID # 23




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
              Plaintiff,
                                                   CASE NO: 4:20CR3066
      vs.

ABEL PEREZ VALDIVIA,                                DETENTION ORDER
              Defendant.



      On the government's motion, the court held a detention hearing under the
Bail Reform Act, 18 U.S.C. § 3142(f). The court concludes the defendant must
be detained pending trial.

      There is a rebuttable presumption that no condition or combination of
conditions of release will reasonably assure the defendant’s appearance at court
proceedings and the safety of the community because there is probable cause to
believe the defendant committed a drug crime under the Controlled Substances
Act (21 U.S.C. § 801 et seq.), for which the defendant could be required to serve
ten or more years in prison. The defendant has not rebutted this presumption.

       Based on the evidence presented and information of record, the court
finds by a preponderance of the evidence that the defendant's release would
pose a risk of nonappearance at court proceedings, and by clear and convincing
evidence that the defendant's release would pose a risk of harm to the public.

      Specifically, the court finds that the defendant is not a United States
citizen, is subject to an ICE detainer, and faces deportation; has limited contacts
with the community; lacks a stable residence; presented no evidence opposing
the presumption of detention; and conditions which restrict Defendant’s travel,
personal contacts, and possession of drugs, alcohol, and/or firearms; require
   4:20-cr-03066-JMG-CRZ Doc # 14 Filed: 07/31/20 Page 2 of 2 - Page ID # 24




reporting, education, employment, or treatment; or monitor Defendant’s
movements or conduct; or any combination of these conditions or others
currently proposed or available (see 18 U.S.C. § 3142(c)), will not sufficiently
ameliorate the risks posed if the defendant is released.

                         Directions Regarding Detention

      The defendant is committed to the custody of the Attorney General or a
designated representative for confinement in a corrections facility separate, to
the extent practicable, from persons awaiting or serving sentences or held in
custody pending appeal. The defendant must be afforded a reasonable
opportunity to consult privately with defense counsel. On order of the United
States Court or on request of an attorney for the Government, the person in
charge of the corrections facility must deliver the defendant to the United States
marshal for a court appearance.

      Dated July 31, 2020.

                                            IT IS ORDERED:


                                            s/Cheryl R Zwart
                                            United States Magistrate Judge
